Citation Nr: 0711285	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  99-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for ankylosis of the 
spine with right drop shoulder.

2.  Entitlement to an increased rating for right peroneal 
neuropathy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse





ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 20, 
1945 to December 20, 1946.  He had 1 year, 6 months, and 7 
days of service prior to November 20, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1999 and September 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

This case was previously remanded by the Board for additional 
development in an action dated in December 2003.  

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at a travel Board hearing in January 2003.  
A transcript of that hearing is of record.  This case has 
been advanced on the Board's docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran does not have an ankylosed spine or right 
drop shoulder.

2.  The veteran's service-connected right deep peroneal 
neuropathy is evidenced by incomplete paralysis, with 20 
degrees of ankle dorsiflexion and 25 degrees of plantar 
flexion.


CONCLUSIONS OF LAW

1.  The veteran does not have ankylosis of the spine or right 
drop shoulder that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

2.  The criteria for an increased rating for the veteran's 
right peroneal neuropathy, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8523 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2001 and May 2004.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured in the 
process of the previous remands and RO subsequent actions.  
Id.) 

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and three supplemental statements of the case (SSOCs) 
reporting the results of its reviews of each issue and the 
text of the relevant portions of the VA regulations.  

The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date in 
correspondence dated in April 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While this notification 
came after the issuance of the latest SSOC, a remand for 
additional notification would serve no useful purpose.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The veteran 
was told in the April 2006 correspondence that he should 
identify or submit any evidence he had related to either the 
level of disability or the origin thereof, but he has not 
responded to that notification with any related evidence or 
information.  Moreover, as regards the increased rating 
claim, the Board notes that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Dingess, 19 Vet. 
App. at 490.

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, and secured examinations in 
furtherance of his claims.  A March 1987 report from the 
National Personnel Records Center (NPRC) indicates that the 
veteran's service medical records (SMRs) were among those 
thought to have been destroyed in a 1973 fire at NPRC.  When 
records in government custody are lost or destroyed, VA has a 
heightened duty to consider the benefit-of-doubt doctrine, to 
assist the claimant in developing the claim, and to explain 
its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
However, since the issues on appeal relate to events that 
occurred well after the veteran's period of active duty 
service, the absence of his SMRs will not impact the outcome 
of this case.  VA has no duty to inform or assist that was 
unmet.

II.  Background

The veteran was service connected for right peroneal 
neuropathy, rated as 10 percent disabling, in a rating 
decision dated in September 1987, based on an injury incurred 
while on active duty for training with the National Guard.  
He submitted a claim for an increased rating in January 1999.  
A rating decision dated in May 2000 increased the rating from 
10 to 20 percent.  The veteran perfected an appeal seeking a 
still higher rating.  

In a claim dated in September 1999, the veteran sought 
service connection for what was described as ankylosis of the 
spine (right drop shoulder), claimed as being proximately due 
to or the result of his service-connected right peroneal 
neuropathy.  Service connection was denied in a rating 
decision dated in September 2000.  In the course of the 
instant appeal, the veteran was separately service connected 
for lumbosacral radiculopathy with peripheral neuropathy, 
rated as being 10 percent disabling.  He was also separately 
service connected for a torn right rotator cuff, rated as 30 
percent disabling.  Neither of these recently service-
connected disabilities equates to ankylosis of the spine or 
right drop shoulder, so that issue is therefore still before 
the Board.  

On remand, the veteran was afforded orthopedic and 
neurological examinations in order to determine the nature 
and etiology of any ankylosis of the spine, with right drop 
shoulder, and to also determine the severity of his service-
connected right peroneal neuropathy.  The examination was 
conducted in August 2005, and an addendum was provided in 
February 2006 at the request of the RO.  In short, the 
examiner found no indication that the veteran has ankylosis 
of the spine or a drop shoulder.  In support of this finding 
he cited x-rays taken at a private medical university, which 
are of record, that included both flexion and extension 
films, which clearly supported the conclusion that the spine 
was not ankylosed.  Moreover, the examiner found on 
examination that the veteran had a torn right rotator cuff 
(for which he is now service connected), but not a drop 
shoulder that is a neurologic impairment of the shoulder 
comparable to what a drop ankle or drop foot would be.  

As regards the severity of the veteran's service-connected 
right peroneal neuropathy, the examiner noted that the 
veteran reported some function of the right lower extremity, 
and this was evidenced by the veteran doing some physical 
therapy at home in the morning to get it loosened, and his 
use of a quadriceps cane and wheeled walker.  The veteran was 
able to walk with his cane for 10 minutes, and for 20 minutes 
with his walker.  He reported some sensation in the right 
foot, albeit less than in the left.  On examination, the 
right lower extremity had decreased tone and decreased 
circumference versus the left.  He had 4+/5 motor strength 
with flexion and extension of the knee and ankle.  
Dorsiflexion of the right ankle was from zero to 20 degrees; 
plantar flexion was from zero to 25 degrees.  There were no 
additional limitations imposed by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  Inversion and 
eversion were minimal but were present.  Based on this 
examination and review of the records, including several 
electromyograph (EMG) studies of record, the examiner opined 
that the veteran's paralysis of the right peroneal nerve was 
incomplete, and was mixed sensory and motor.  

III.  Analysis

A.  Ankylosis of the spine/drop shoulder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is no medical evidence of the claimed disability, 
ankylosis of the spine with right drop shoulder.  The August 
2005 examiner explicitly found that the veteran did not have 
either ankylosis of the spine or right drop shoulder, and 
that opinion is not controverted by the other evidence of 
record.  Without medical evidence of a current disability, 
the analysis ends, and the claim must be denied.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).

B.  Right peroneal neuropathy

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 


assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The RO has service connected impairment of the right anterior 
tibial (deep peroneal) nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8523.  Under Diagnostic Code 8523, a 20 percent rating 
is for application when there is severe incomplete paralysis 
of the anterior tibial nerve.  A 30 percent rating, the 
highest available for paralysis of the nerve, is for 
application when there is complete paralysis, as evidenced by 
loss of dorsal flexion of the foot.  As noted, the medical 
evidence of record is that the veteran's paralysis is 
incomplete, as evidenced by dorsiflexion from zero to 20 
degrees, and plantar flexion from zero to 25 degrees.  
Applying the objective medical findings to the rating 
criteria, it is readily apparent that the veteran's 
disability picture more nearly approximates the criteria 
required for currently assigned 20 percent, and that the 
higher, 30 percent, rating is not warranted.  The veteran's 
claim for an increased rating for right peroneal neuropathy 
is therefore denied.

As noted above, the nerve impairment affects motion of the 
ankle, and the 20 percent rating is consistent with the 
highest rating for limitation of motion of the ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006) (marked 
limitation of motion of the ankle warrants a 20 percent 
rating).  A separate rating may not be assigned, however, 
because a rating under Diagnostic Code 5271 contemplates the 
same limitations as a rating under Diagnostic Code 8523.  
38 C.F.R. § 4.14 (2006).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for ankylosis of the spine 
or right drop shoulder is denied.

Entitlement to an increased rating for right peroneal 
neuropathy, currently evaluated as 20 percent disabling, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


